DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of a certified copy of FR 1103155 filed October 14, 2011 as required by 37 CFR 1.55 in the parent case US App No. 13/651,002.
Applicant’s claims to priority of US Provisional 61/547,289 filed October 14, 2011 is acknowledged. It is also acknowledged that the instant case is a divisional of 13/651,002 filed October 12, 2012.
Claim Status
	Claims 1, 10, 13, 15, and 16 are amended. Claim 17 is cancelled. Claims 1-16 and 18-20 are under examination.	
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 13 lines 2-4 “at least one property selected from the group consisting of: (iii)… and (iv)”.  
Claim 13 lines 5-6 “at least one property selected from the group consisting of (3)…and (4)”. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112, second rejections are withdrawn due to claim amendment:
Claim 1 line 21 “after 0 to 50 days of short heat-treatment”.
Claim 15 lines 1-3 “after step i)…after being subject to an artificial aging to a T8 temper”.
Claim 16 line 2 “capable of being used for manufacture of an aircraft structural element”. 
The following 112, second rejection is withdrawn due to claim amendment:
Claim 17 lines 1-4 “process according to claim 1 comprising (g)…”.
Response to Arguments
Bes in view of Rioja ‘859
Applicant’s arguments, see Remarks pg. 10 last full paragraph and pg. 11 para. 3, filed June 2, 2021, with respect to Bes in view of Rioja ‘859 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the aging process in Bes results in a T8 temper ([0051]) (Remarks pg. 10 last full paragraph).
	The applicant persuasively argues the two-step aging process of Bes is only if welding is done ([0051]) and the two-step aging process of Rioja ‘859 is directed to aging to enhance strength and fracture toughness, such that the goals are different and one of ordinary skill in the art would not have been motivated to incorporate the teachings of Rioja ‘859 into the process of Bes (Remarks pg. 11. para. 3).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes
Applicant's arguments filed June 2, 2021 with respect to Rioja ‘859 in view of either one of Rioja ‘870 or Bes have been fully considered but they are not persuasive.
	The applicant argues Rioja ‘870 teaches a different Al composition than Rioja ‘859, for example Rioja ‘870 requires 0.01-1% Hf (Abstract) (Remarks pg. 11 last paragraph).

The applicant argues Rioja ‘870 does not teach a deformation of 2% (Example, Fig. 1) (Remarks pg. 11 last paragraph).
The examiner respectfully disagrees. Fig.1 of Rioja teaches 2% stretch. It is unclear how this is not a deformation of 2%. Claim 1 recites at step f) “flattening and/or stretching said sheet obtained after step e) with a cumulated deformation of at least 0.5% and not more than 3%”. Emphasis added. 
	The applicant argues one of ordinary skill in the art would not be motivated to combine the teachings of Bes and Rioja ‘859 for the reasons set forth above (Remarks pg. 12 first paragraph).
	The examiner respectfully disagrees. The basis of the rejections of Bes in view of Rioja ‘859 and Rioja ‘859 in view of Bes is different. Bes in view of Rioja ‘859 replaces the aging of Bes (Bes [0051]) with the multiple step aging treatment of Rioja ‘859 (Rioja ‘859 1:6-10, 4:54-68, Fig. 3), which was persuasively argued against because Bes ages to a T8 temper and the two-step aging process in Bes is specific to a welding operation (Bes [0051]). Rioja ‘859 in view of Bes relies on a conventional process for forming Al alloys (Bes [0004], [0048]-[0050]) where homogenization improves fracture toughness (Bes [0048]) and 1 to 5% stretching prevents a decrease in fracture toughness (Bes [0050]) prior to the multiple step aging process of Rioja ‘859 (1:60-68, 2:1-8. 3:64-68, 4:1-12).
 	The applicant argues Rioja ‘859 and Bes teach different compositions leading to different properties, where Rioja ‘859 teaches preferred Li of 1.0 to 3.0 (2:61-66) and Bes teaches Li most preferred at 0.9-1.1 (Table 1), such that this difference in amount of preferred Li presumably leads to Kapp being much lower in Rioja ‘859 (Table 2: about 50 ksi√in = 55 MPa√m) than in Bes (Table 7: about 130 MPa√m) (Remarks pg. 12 first paragraph).
	The examiner respectfully disagrees. Rioja ‘859 teaches 0.2 to 5.0% Li (Rioja ‘859 2:50-60) and desirably 1.0 to 3.0% (Rioja ‘859 1:61-66). Bes teaches Li broad 0.8 to 1.4%, preferred 0.8 to 1.2%, and most preferred 0.9 to 1.1% (Table 1). The Li content of Rioja ‘859, both broad and desirable, overlaps with the broad, preferred, and most preferred Li contents of Bes.
	Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support applicant’s presumption that the difference in Li content leads to Kapp being lower in Rioja ‘859 than in Bes has not been presented. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection with respect to the claimed properties, such as Rp0.2(L), Rp0.2(LT), and A%, is based on the combination of the composition (Rioja ‘859 2:50-66) manufactured by molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching (Bes [0048]-[0050]), and short heat-treatment (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, and 4:1-12) being substantially similar to that claimed such that it appears the product, including properties of the product, are substantially similar. 
	The applicant argues Rioja ‘859 and Rioja ‘870 both teach obtaining high yield strength such that they are not directed to a product having stable properties to permit further cold working/forming (Rioja ‘859 and Rioja ’870 Abstracts) (Remarks pg. 12 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a product having stable properties to permit further cold working/forming) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additional processing after the short heat-treatment is recited in claim 10, where step h) requires additional deformation and step i) an aging treatment. Claim 10 is additionally rejected over either one of Di Russo or Nock, Jr to teach plastic deformation and second aging for the benefits of forming a material with a high density and homogeneous distribution of dislocations while retaining after deformation the possibility of hardening due to aging (Di Russo 2:1-50) or cold working between preliminary and final aging for the benefits of developing maximum strength and hardness (Nock, Jr 1-2:1-40).
Claim 10
Applicant's arguments filed June 2, 2021 with respect to the claim 10 rejection over Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of either one of Nock, Jr or Di Russo have been fully considered but they are not persuasive.
	The applicant argues Rioja ‘859 teaches 2 steps of aging (Remarks pg. 13 last two paragraphs), but does not disclose two steps of deformation or a deformation between two steps of aging (Remarks pg. 13 para. 2) and that Nock Jr. replaces a solution heat treatment + cold work + aging with solution heat treatment + first step aging + cold work + second step aging (1:45-50) (Remarks pg. 14 para. 1) where two separate steps of deformation are not taught (Remarks pg. 13 last two paragraphs).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of Nock, Jr. Rioja ‘859 teaches a two-step aging process (1:60-68, 2:1-8, 3:63-68, 4:1-18), either one of Rioja ‘870 or Bes teach solution heat treatment, quenching, and stretching (Rioja 
Nock, Jr teaches cold work prior to final aging at reductions of 20% or more, lie outside the scope of Nock, Jr’s invention because the cold work of this amount is detrimental to the preliminary aging (1-2:41-53) and the invention is applicable to straightening warped sheet (1-2:53-54) or plates bent into a desired shape where the cold work introduced is incidental to the purpose of the operation (2-1:1-6). Rioja ‘870 teaches stretching at 2% (Rioja ‘870 Fig. 1) and Bes teaches stretching from 1-5 % (Bes [0050]), which are both well below the 20% or more deformation threshold of Nock, Jr.
The applicant argues Nock Jr. is particularly suitable for Al containing Sn (2:40-42), not the claimed composition (Remarks pg. 14 para. 1).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on Rioja ‘859 in view of Nock, Jr. Rioja ‘859 is relied on to teach a composition that reads on that claimed (Rioja ‘859 2:50-66). Nock, Jr teaches cold working of not more than 5% between preliminary and final aging treatment advantageously secures the benefit of preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). Evidence that the process and advantageous of Nock, Jr cannot be combined with the composition of Rioja ‘859 has not been presented.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). While Nock, Jr teaches an Al alloy with about 2 to 7% Cu and 0.005 to 0.1 
	The applicant argues Rioja ‘859 teaches 2 steps of aging (Remarks pg. 13 last two paragraphs), but does not disclose two steps of deformation or a deformation between two steps of aging (Remarks pg. 13 para. 2) and that Di Russo does not consider applying a deformation between the solution heat treatment and first aging step (Remarks pg. 14 para. 2).
	The examiner respectfully disagrees. Di Russo teaches after a quenching treatment (T) a repetitive sequence of plastic deformation (H) and aging (A), such as THA1HA2HA3… advantageously forms a material with a high density and homogeneous distribution of dislocations while retaining after deformation the possibility of hardening due to aging (Di Russo 2:15-50). It appears that contrary to applicant’s argument, Di Russo considers applying a deformation, H, between the solution heat treatment, T, and the first aging step, A1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rioja ‘859 in view of Rioja ‘870 and Di Russo teach solution heat treatment (Rioja ‘870 5:all; Di Russo 2:15-27), quenching (Rioja ‘870 6:1-3; i.e. T, Di Russo 2:15-27), and stretching (Rioja ‘870 6:54-61, Fig. 1; i.e. H, Di Russo 2:15-50) followed by two-step aging (Rioja ‘859 1:60-68, 2:1-8, 3:63-68, 4:1-18) with a deformation step between a first aging treatment and a second aging treatment (Di Russo 2:1-50). 
The applicant argues Di Russo is particularly suitable for AlZnMg, AlZnMgCu, AlCu, AlCuMg, AlCuMgSi, and AlSiMg alloys (2:64-67) (Remarks pg. 14 para. 2).
	The examiner respectfully disagrees. Di Russo teaches the thermomechanical treatment is specially suitable for aluminum alloys of the system Al-Cu or Al-Cu-Mg useful in the aeronautical 
Unexpected Results
Applicant's arguments filed June 2, 2021 with respect to unexpected results have been fully considered but they are not persuasive.
	The applicant argues the mechanical properties obtained following short heat-treatment are stable over time, which simplifies the manufacturing process by doing away with the forming process on temper O or W and results in a balance between mechanical resistance and damage tolerance in an aged temper that is identical to or improved relative to a process not including short heat treatment (Remarks pg. 14 para. 5) where tensile yield strength increases with additional deformation, but toughness does not significantly decrease (Remarks pg. 15 para. 1) and Example 1 has mechanical properties in Table 1 between 2 and 65 days after treatment that are remarkably stable (Remarks pg. 8 last paragraph, paragraph spanning pgs. 8-9, pg. 14 last paragraph).
	To establish unexpected results the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP 716.02(e). The above argument and evidence cited in Example 1 is for applicant’s invention and does not provide evidence comparing the invention to the closest prior art.
	Similar to the above argued advantages of applicant’s invention, the two-step aging process of Rioja ‘859 advantageously improves the combination of high yield strength and high fracture toughness, where the second stage aging provides significantly higher fracture toughness values for equivalent elevated yield stress values (4:53-68, Fig. 3), and the additional deformation process of either forms a material having a high density and homogeneous distribution of dislocations network while retaining after deformation the possibility of hardening due to aging (Di Russo 2:36-43) or secures the benefit of 
	The applicant argues Example 2 does a further deformation of 8%, where Kapp and Keff are high and the decrease in Kapp(T-L) is less than 5% between 2.5 and 8% stretch (Tables 2 and 3), whereas in Comparative Example 4 Kapp(T-L) significantly decreased by 9% between stretching of 3 and 5% (Tables 5 & 6, [0080]) (Remarks pg. 15 paras. 2-3).
	To establish unexpected results the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP 716.02(e). The examiner respectfully disagrees that Comparative Example 4 in applicant’s specification is the closest prior art. Comparative Example 4 is processed by forming a rolling ingot of AA2198, homogenizing, hot rolling, solution heat treating, water quenching (applicant’s specification [0087]), flattening and stretching with permanent elongation of 3 or 5% (applicant’s specification [0088]), then aging for 14 hours at 155°C to obtain a T8 temper (applicant’s specification [0089]). In contrast, Rioja ‘859 in view of either one of Bes or Rioja ‘870 teaches a composition (Rioja ‘859 2:50-66), solution heat treatment, quenching, cold working, and multiple step aging (Rioja ‘859 1:60-68, 2:1-8, 3:63-68, 4:1-12) that improves the combination of high yield strength and high fracture toughness (4:53-68, Fig. 3). Since Rioja ‘859 teaches an aging process that reads on that of claimed step g) and the aging process of Comparative Example 4 is a T8 temper, then it appears that Rioja ‘859 is closer prior art than that of Comparative Example 4.
	The data in applicant’s specification for Example 2 presents Kapp(T-L) and Keff(T-L) at 2.5, 4, and 8% cold working after short heat-treatment (Table 3), whereas Comparative Example 4 has data for stretching at 3% or 5% performed before the T8 temper, where the T8 temper is performed instead of the short heat-treatment (Table 5). The data does not appear to be comparable because the stretching is performed at different parts of the process (i.e. after heat treatment in Example 2 and before heat treatment in Comparative Example 4).
Double Patenting
	The applicant argues amended claim 1 step f) is not an artificial aging for obtaining a T8 temper, Rp0.2(L) is 220 to less than 290 MPa, Rp0.2(LT) is 200 to less than 270 MPa (Remarks pg. 16 para. 2) and amended claim 10 recites 1 to 10% deformation (Remarks pg. 16 para. 3) where the claims of US 10,400,313 do not teach the claims (Remarks pg. 16 para. 4).
	The examiner respectfully disagrees. US ‘313 teaches a short heat treatment between 145 and 175°C for 0.1 to 45 minutes (claim 1 step g)), which is not taught as obtaining a T8 temper. US ‘313 also teaches properties that overlap with those claimed (claim 11) such that a prima facie case of obviousness exists. MPEP 2144.05(I). Finally, US ‘313 teaches after a short heat treatment (claim 1, step g)) additional cold deformation of less than 10% and artificial aging (claim 9, steps h) and i)), which also overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 lines 1-2 “the sheet obtained after step i) is used for manufacture of an aircraft structural element” renders the claim indefinite. It is unclear whether or not claim 16 further limits the process of claim 10 adding an additional step of manufacturing the sheet into an aircraft structural 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728).
Regarding claim 1, Rioja ‘859 teaches reduced density aluminum alloys for aircraft use (1:13-15) with a composition that overlaps with that instantly claimed (2:50-66) manufactured by conventional solution heat treatment and quenching (i.e. step e) and cold working (i.e. step f) (3:63) then a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1
Claims 5-9, 20
AA2198
Rioja ‘859 Broad 2:50-60
Rioja ‘859 Desirable 2:61-66
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
Up to 5.0
0.6 – 4.0
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
0.2 – 5.0
1.0 – 3.0
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0 – 5.0
0.2 – 2.5
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
0 – 2 
0.2 – 0.8
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
0 – 9.0
0.2 – 11 
Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Fe: 0.5 max
Si: 0.5 max
-
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0 – 1.0
0 – 1.0
-
-
-
-


-
0.1 – 0.8
-
-
-
-
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
0.25 each; 0.5 total
-
Al
Remainder
-
Remainder
Balance
Balance


Rioja ‘859 is silent to preparing a molten metal bath, casting a rolling ingot, hot rolling, and the amount of cumulated deformation during the flattening and/or stretching.
Rioja ‘870 teaches a method for producing lithium containing aluminum base alloys (1:5-10) comprising providing the alloy as an ingot by casting (i.e. steps a and b), homogenizing (i.e. step c) (4:40-68), hot rolling into a sheet (i.e. step d), solution heat treatment (5:all), quenching (i.e. step e) (6:1-3) and stretching at 2% (i.e. step f) (6:54-61 and Fig. 1) then performing multiple aging steps with stretching after part of such multiple aging steps (6:24-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the sheet of Rioja ‘859 using the process of Rioja ‘870 because it’s a conventional process known by Rioja (i.e. the same inventor) to form a lithium containing aluminum base alloy sheet (Rioja ‘859 1:6-10; Rioja ‘870 1:5-10) where this preparation process contributes to providing the most desirable characteristics of both strength and fracture toughness (Rioja ‘870 4:40-45).

It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Rioja ‘859 to manufacture the alloy for the multiple step aging process using the process taught by Bes because the process of Bes is a conventional process known for forming aluminum alloys for use in the aerospace industry (Bes [0003]; Rioja ‘859 1:6-10 and 22-26) where the homogenization step improves fracture toughness performance in some instances (Bes [0048]) and stretching of 1 to 5% to prevent fracture toughness from decreasing and to prevent industrial difficult such as a high ratio of defective parts or difficult forming, both which increase the cost of the product (Bes [0050]).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including after 0 to 50 days of short heat-treatment, the sheet obtained after step g) comprises a combination of: at least one property selected from the group consisting of: (i) Rp0.2(L) of at least 220 MPa and less than 290 MPa and (ii) Rp0.2(LT) of at least 200 MPa and less than 270 MPa, and at least one property selected from the group consisting of (1) A% (L) at least 14% and (2) A % at least 24%. 
Regarding claim 2, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121 to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Rioja ‘859 teaches sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Rioja ‘859 in view of Rioja ‘870 teaches cold working (Rioja ‘859 3:34-41 and 59-62) with 2% stretch (Rioja ‘870 6:54-61 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Alternatively, Rioja ‘859 in view of Bes teaches cold working (Rioja ‘859 3:34-41) from 1 to 5% where above 5% fracture toughness tends to decrease, industrial difficulties such as a high ratio of defective parts of difficult forming could be encountered, which increase the cost of the product (Bes [0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Rioja ‘859 teaches up to 5.0 wt% Cu (2:50-60) and more desirably 0.6 to 4.0 wt% Cu (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).	
Regarding claim 6, Rioja ‘859 teaches 0.2 to 5.0 wt% Li (2:50-60) and more desirably 1.0 -3.0 wt% Li (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Rioja ‘859 teaches 0 to 5.0 wt% Mg (2:50-60) and more desirably 0.2 to 2.5 wt% Mg (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag and 0.2 to 11 wt% Zn (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Rioja ‘859 teaches 0 to 1.0 wt% Zr and 0 to 1.0 wt% Mn (2:50-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the presence of Ti.
Rioja ‘870 teaches a lithium containing aluminum base alloy (1:6-10) comprising 0.05 to 0.2 wt% Ti (3:53-56).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.2 wt% Ti because it is a known grain structure control material (Rioja ‘870 3:53-56). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Rioja ‘870, Bes teaches a Cu-Li-Ag-Mg alloy (Table 1) comprising 0.05 to 0.15 wt% Ti ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.15 wt% Ti because it is a grain refiner or anti-recrystallization element (Bes [0038]).
Regarding claim 13, Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including from 0 to 50 days after short 
Regarding claim 19, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 20, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 10-12, 14-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728) as applied to claim 1 above, and further in view of either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576).
Regarding claim 10, Rioja ‘859 teaches a multiple stage aging process comprising a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).

As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Di Russo teaches plastic deformation, H, of not below 5 percent (2:1-50).
As an alternative to Di Russo, Nock, Jr teaches cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Di Russo teaches plastic deformation H includes drawing (4:67 and 5:1).
As an alternative to Di Russo, Nock, Jr teaches cold working by straightening or bending (1-2:54-55 and 2-1:1-6).
Regarding claim 14, Rioja ‘859 teaches the multiple step aging process enhances the combination of high strength and high fracture toughness with minimal or little sacrifice in the fracture toughness (1:60-68, 2:9-13, and 3:29-44) where comparison of a two-step aging process to a one-step prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
(L) Tensile Yield Strength
One-Step Aging Fracture Toughness
Two-Step Aging Fracture Toughness
% increase from one-step to two-step aging process
72.5
56
64
14%
73
38
60
58%
76
36
60
67%
77.3
16
62
287%


Regarding claim 15, Rioja ‘859 teaches a composition that overlaps with that an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. artificial aging to a T8 temper) (1:60-68, 2:1-8, 3:63-68, and 4:1-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The processes of the prior art of Rioja ‘859 in view of Rioja ‘870 and either one of Di Russo or Nock, Jr (i.e. instantly claimed steps a through i) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including at least one static mechanical property selected from the group consisting of Rp0.2(L) of at least 500 MPa, Rp0.2(LT) of at least 480 MPa, and including at least one toughness property selected from the group consisting of Kapp in the T-L direction of at least 160 MPa√m, Keff in the T-L direction of at least 200 MPa√m, and ∆aeff(max) in the T-L direction of at least 40 mm.
As an alternative to Rioja ‘870, Bes teaches a final aging step at 140 to 170°C for 5 to 30 hours to result in a T8 temper ([0051]) where in a T8 temper ([0053]) the product has a tensile yield strength in the L-direction (i.e. Rp0.2(L)) of even better at least 460 MPa ([0054]), a Kapp in the T-L direction of even 
It would have been obvious to one of ordinary skill in the art before the filling of the instantly claimed invention in the process of Rioja ‘859 to form a product with the mechanical and fracture properties taught by Bes because they are advantageous characteristics of products (Bes [0053]) that allow for forming of a sheet or plate (Bes [0063]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Rioja ‘859 in view of Rioja ‘870 teaches an alloy for use in aircraft applications (Rioja ‘859 1:22-26; Rioja ‘870 1:5-14) including for wing or body panels (i.e. a fuselage skin) (Rioja ‘870 5:16-23).
Alternatively, Rioja ‘859 in view of Bes teaches an aluminum alloy for use in the aerospace industry such as fuselage applications (Bes [0003]).
Regarding claim 18, Rioja ‘859 teaches a composition that overlaps with an AA2198 (2:50-66) with sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I) and a short heat-treatment (i.e. without including an O temper or a W temper) (1:60-68, 2:1-8, 3:64-68, and 4:1-12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,400,313 (US App. No. 14/783,449). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claims 1 and 9) with overlapping properties (claim 15).
Claims 1-9, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US App. No. 14/781,096).

Claims 10-12, 14-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,313 (US ‘313) (US App. No. 14/781,096) in view of Rioja ‘859 (US 5,076,859) and either one of Di Russo (US 3,706,606) or Nock, Jr (US 2,083,576). 
US ‘313 is silent to the additional processes of claim 10.
Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12) and a second step of heating to 100 to 330 °F (38 to 166°C) for 1 to 1000 hours (i.e. step i) (1:60-68, 2:1-8, 3:63-68, and 4:1-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘313 to perform a multiple step aging treatment comprising a first step at 121 to 218°C for 1 to 50 hours and a second step at 38 to 166°C for 1 to 1000 hours because it enhances the combination of high strength and high fracture toughness and is an economic process (Rioja ‘859 1:60-68, 2:9-13, and 3:29-44). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
US ‘313 in view of Rioja ‘859 is silent to the sheet undergoing additional cold working with additional deformation of less than 10% after the first aging step and before the second aging step.
Di Russo teaches thermomechanical processes to achieve a remarkable increase in strength of Al-Cu alloys for the aeronautical industry (1:4-15) including plastic deformation, H, of not below 5 percent between a first aging treatment, A1, and a second aging treatment, A2 (2:1-50).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include plastic deformation of not 
As an alternative to Di Russo, Nock, Jr teaches thermal treatment of aluminum alloys (1-1:1-4) comprising cold working of not more than about 5% between preliminary and final aging treatments (1-2:33-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of US ‘313 in view of Rioja ‘859 to include cold working of not more than about 5% between the first and second aging steps because it secures the benefit of the preliminary aging of developing maximum strength and hardness of the alloy (Nock, Jr 1-2:1-40). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735